Case: 1:20-cv-00583 Document #: 41-3 Filed: 07/16/20 Page 1 of 4 PageID #:602




             Exhibit B
     Case: 1:20-cv-00583 Document #: 41-3 Filed: 07/16/20 Page 2 of 4 PageID #:603



                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                     COUNTY DEPARTMENT, CHANCERY DIVISION


DISH NETWORK L.L.C.,                               )
                                                   )
        Plaintiff,                                 )
                                                   )
V.                                                 )           Case No. 20-CH-00528
                                                   )
COX MEDIA GROUP, LLC;                              )
APOLLO GLOBAL MANAGEMENT, LLC;                     )
APOLLO INVESTMENT FUND IX, L.P.;                   )
TERRIER MEDIA BUYER, INC.;                         )
NBI HOLDINGS, LLC;                                 )
BRYSON BROADCAST HOLDINGS, LLC;                    )
NORTHWEST BROADCASTING, L.P .;                     )
NORTHWEST BROADCASTING, INC.;                      )
CAMELOT MEDIA BUYER, INC.; and                     )
CAMELOT MEDIA HOLDINGS, LLC;                       )
                                                   )
                                                   )
        Defendants.                                )


                     [PROPOSED! TEMPORARY RESTRAINING ORDER

        This cause coming to be heard on Plaintiff DISH Network L.L.C.'s ("Plaintiff') Motion

for Temporary Restraining Order (the "Motion"), due notice having been given, the Court having

considered the Motion, Memorandum and affidavit in support thereof, and Plaintiffs Verified

Complaint, exhibits thereto, and the arguments of counsel, and the Court otherwise being fully

advised in the premises, finds as follows:

        A.      Plaintiff has shown that it has a clearly ascertainable right in need of protection;

        B.      Plaintiff has shown that it will suffer irreparable harm if a temporary restraining

                order does not issue;

        C.      Plaintiff has shown that it has no adequate remedy at law; and
  Case: 1:20-cv-00583 Document #: 41-3 Filed: 07/16/20 Page 3 of 4 PageID #:604


      D.    Plaintiff has shown that there is a reasonable likelihood it will succeed on the

            merits.

WHEREFORE, IT IS HEREBY ORDERED as follows :

      1.    A Temporary Restraining Order is entered against Defendants Cox Media Group,

            LLC; Apollo Global Management, LLC; Apollo Investment Fund IX, L.P.; Terrier

            Media Buyer, Inc.; Camelot Media Buyer, Inc.; Camelot Media Holdings, LLC;

            NBI Holdings, LLC; Bryson Broadcast Holdings, LLC; Northwest Broadcasting,

            L.P.; and Northwest Broadcasting, Inc. (collectively, "Defendants") to maintain the

            status quo ante pendente lite.

     2.     Beginning on January 15, 2020, Defendants are temporarily enjoined from taking

            any action to interfere with performance of the Retransmission Consent Agreement

            between DISH and Cox, dated March 31, 2019, which will remain in full force and

            effect until further order of this Court. Defendants, and those in active concert with

            them, are further enjoined from (i) prohibiting Plaintiff from retransmitting the Cox

            stations listed below, and/or (ii) otherwise interfering with Plaintiffs right to

            retransmit those stations. The stations subject to this Temporary Restraining Order

            are as follows:

            a.        WSB-TV (ABC, Atlanta)
            b.        WFXT (FOX, Boston)
            c.        WSOC-TV (ABC, Charlotte)
            d.        W AXN-TV (Independent, Charlotte)
            e.        WHIO-TV (CBS, Dayton)
            f.        WFOX-TV (FOX, Jacksonville)
            g.        WHBQ-TV (FOX, Memphis)
            h.        WFTV (ABC, Orlando-Daytona Beach-Melbourne)
            1.        WRDQ (Independent, Orlando-Daytona Beach-Melbourne)
           J.         WPXI (NBC, Pittsburgh)
           k.         KIRO-TV (CBS, Seattle-Tacoma)
           1.         KOKI-TV (FOX, Tulsa)
 Case: 1:20-cv-00583 Document #: 41-3 Filed: 07/16/20 Page 4 of 4 PageID #:605


           m.      KMYT-TV (Independent, Tulsa)

     3.    This Temporary Restraining Order shall remain in full force and effect until the

           further order of this Court.

     4.    Plaintiff shall timely file a motion for preliminary and permanent injunction and

           the parties will be afforded a full opportunity to be heard in connection with any

           such motion.

     5.    For good cause shown, Plaintiff shall not be required to post a bond as security for

           issuance of this order.        /   /4 ,
     6.    This case is set for status a~            2020 ,/}:~   am. in Courtroo~        6
     7.    This Temporary Restraining Order is entered on January 15, 2020, at       J?i~ ~
           p.m.

DATED:      ;--1r
           _______              ____;
                                        2020.


                                                     ENTERED:     r   J_ OJ/4, 'Ji)
                                                     Hon.?##trltf~~ ~ j
